DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 13th 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 13th 2022 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Takashi Saito on April 21, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

Change Claim 1 to:
1. (Currently Amended) A semiconductor device comprising:
	a gate structure including:
	a gate electrode,
	a cap insulating layer disposed over the gate electrode,
	first sidewall spacers disposed on opposing side faces of the gate electrode and on opposing side faces of the cap insulating layer, and
	second sidewall spacers disposed on the first sidewall spacers, wherein:
	the first sidewall spacers include lower portions and upper portions having different material than the lower portions,
	the upper portions of the first sidewall spacers are connected by a connection part,
	outermost side surfaces of the connection part and the second sidewall spacers are aligned; and
	the lower portions and upper portions are in contact with side surfaces of the cap insulating layer.

Change Claim 9 to:
9. (Original) The semiconductor device of claim 1, wherein the  is made of a same material as the upper portions.






Change Claim 12 to:
12. (Currently Amended) A semiconductor device comprising: 
	a gate structure including: 
	a gate electrode, 
	a cap insulating layer disposed over the gate electrode, 
first sidewall spacers disposed on opposing side faces of the gate electrode and on opposing side faces of the cap insulating layer, and 
	second sidewall spacers disposed on the first sidewall spacers;
	a source/drain epitaxial layer adjacent to the gate structure; 
	a source/drain contact contacting the source/drain epitaxial layer; and
	a source/drain cap layer disposed on the source/drain contact, wherein:
	the first sidewall spacers include lower portions and upper portions having different material than the lower portions, wherein:
	the first sidewall spacers include lower portions and upper portions having different material than the lower portions,
	the upper portions of the first sidewall spacers are connected by a connection part,
	outermost side surfaces of the connection part and the second sidewall spacers are aligned; and
	a lowermost portion of the upper portions is located at a height above a lowermost portion of the cap insulating layer.


Change Claim 14 to:
14. (Currently Amended) The semiconductor device of claim 12, wherein theis made of a same material as the upper portions.
Change Claim 17 to:
17. (Currently Amended) A semiconductor device comprising:
	a gate structure including:
	a gate electrode,
	a cap insulating layer disposed over the gate electrode,
	first sidewall spacers disposed on opposing side faces of the gate electrode and on opposing
side faces of the cap insulating layer, and
	second sidewall spacers disposed on the first sidewall spacers;
	a source/drain epitaxial layer adjacent to the gate structure;
	a protective layer formed in contact with the cap insulating layer, the first sidewall spacers and
the second sidewall spacers, wherein outermost side surfaces of the protective layer and the second sidewall spacers are aligned; and
	a gate contact contacting the gate electrode passing through the protective layer,
	wherein a height of the first sidewall spacers is smaller than a height of the second sidewall
spacers, and
	an uppermost portion of the first sidewall spacers is located at a same height as a lowermost
portion of the protective layer.






Allowable Subject Matter
5.	Claims 1-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

6.	Claim 1, “the first sidewall spacers include lower portions and upper portions having different material than the lower portions,  the upper portions of the first sidewall spacers are connected by a connection part, outermost side surfaces of the connection part and the second sidewall spacers are aligned, and the lower portions and upper portions are in contact with side surfaces of the cap insulating layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

7.	Claim 12, “the first sidewall spacers include lower portions and upper portions having different material than the lower portions, the upper portions of the first sidewall spacers are connected by a connection part, outermost side surfaces of the connection part and the second sidewall spacers are aligned; and a lowermost portion of the upper portions is located at a height above a lowermost portion of the cap insulating layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 12 incorporate allowable subject matter.



8.	Claim 17, “a protective layer formed in contact with the cap insulating layer, the first sidewall spacers and the second sidewall spacers, wherein outermost side surfaces of the protective layer and the second sidewall spacers are aligned … wherein a height of the first sidewall spacers is smaller than a height of the second sidewall spacers, and an uppermost portion of the first sidewall spacers is located at a same height as a lowermost portion of the protective layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 17 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
2017/0133274 (Fig. 6), 2015/0333148 (Fig. 17), 2003/0178688 (Fig. 2C), 9209273 (Fig. 11), 2015/0318178 (Fig. 2Q)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818